DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the specification.
The rejection of claims 2 and 8 under 35 U.S.C. § 112(b) as being indefinite.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 to 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Braman et al. (U.S. Pat. Appl. Pub. No. 2008/0153078), cited in the Information Disclosure Statement (IDS) filed on 29 September 2020.
Regarding claims 1 and 5 to 8, in various embodiments Braman et al. teach a cartridge used in a nucleic acid analysis apparatus comprising a cartridge body with plural chambers for storing at least one sample and plural biochemical reagents and buffers, and plural channels connected with the plural chambers; and a reaction chip in conjunction with the cartridge body and comprising plural detection wells, at least one main fluid channel connected with the detection wells and adapted to dispense the sample into the detection wells, and at least one gas releasing channel connected with the detection wells and adapted to release gas from the detection wells.  Braman et al. at paragraphs [0029], [0032], [0033], [0082], and [0089].  It would have been prima facie obvious to one of ordinary skill in the art to combine these embodiments of Braman et al. in order to create a system for isolating biomolecules such as et al. at Title and Abstract.  Finally, it would have been prima facie obvious for one of ordinary skill in the art to modify the various channels to any size according to need, including making the gas releasing channel narrower than the main fluid channel, especially considering that Braman et al. teach that “the size of the conduits … can be adjusted to fit the needs of a particular purification scheme.”  Braman et al. at paragraph [0088].
Regarding claims 3 and 4, Braman et al. teach that multiple types of fluid channels and that “(t)he various permutations of channel size, shape, and contour are variable and can be selected by the practitioner based on the type of substance to be purified, the type of sample to be loaded, and other parameters.”  Braman et al. at paragraph [0090].
Regarding claims 9 and 10, the location of the chip and the shape of a surface of the wells are both merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape of the apparatus.
Regarding claim 11, Braman et al. teach a substantially regular polygon.  Braman et al. at paragraph [0083].
Regarding claims 12 to 15, Braman et al. teach inlet ports, sample loading holes, and channels that can be aligned and mated in various ways according to need using an alignment slot and a positioning component.  Braman et al. at paragraphs [0063] and [0089].
Regarding claim 16, Braman et al. teach a plurality of openings at the bottom surface.  Braman et al. at paragraph [0066] and Figure 6.
Regarding claims 17 and 18, Braman et al. teach that various portions of the cartridge can be made of a light transmissive material.  Braman et al. at paragraph [0081].
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms, which may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 
Effective 01 January 1994, a registered attorney or agent of record may sign a terminal disclaimer and a terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).  Finally, a terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1 and 3 to 18 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 20 of co-pending Yu et al. (U.S. Pat. Appl. No. 16/749,462).
The claims in the co-pending Yu et al. application are directed to a flow control and processing cartridge used in a nucleic acid analysis apparatus comprising inter alia a cartridge body, a reaction chip, and a gas release channel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in the co-pending Yu et al. application would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in the co-pending Yu et al. application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not, in fact, been patented.  This rejection is maintained because the Office has rejected the Terminal Disclaimer filed on 08 March 2021 for the following reason:  the Applicant on the Terminal Disclaimer is not the same as the Applicant listed on the Applicant Data Sheet (ADS) filed on 07 May 2018.
Response to Arguments
Applicant’s arguments filed on 08 March 2021 have been fully considered but are not persuasive.
In response to Applicant’s argument that it Braman et al. do not teach that the gas releasing channel is narrower than the main fluid channel, it would have been prima facie obvious for one of ordinary skill in the art to modify the various channels to any size according to need especially considering that Braman et al. teach that “the size of the conduits … can be adjusted to fit the needs of a particular purification scheme.”  Braman et al. at paragraph [0088].
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799